DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/13/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/4/2021 and 5/3/2022 and 10/21/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively Patent No 11,048,101 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 17/229,669
Regarding claim 1, A wearable ophthalmic device, comprising: a head-mounted light field display configured to generate a physical light field comprising a beam of light and to direct the beam of light into a user's eye, thereby producing a retinal reflex; a head-mounted photodetector array configured to receive the retinal reflex and to generate numerical image data; and a light field processor configured to control the light field display, to analyze the retinal reflex using the numerical image data, and to determine an optical prescription for the user's eye based on the analysis of the retinal reflex.  
U.S.Patent  No. 11,048,101 B2
 Regarding claim 1, A wearable ophthalmic device, comprising: an outward facing head-mounted light field camera configured to receive light from a user's surroundings and to generate numerical light field image data; a light field processor configured to generate modified numerical light field image data by computationally introducing an amount of optical power to the numerical light field image data based on a viewing distance from the user to an object; and a head-mounted light field display configured to generate a physical light field corresponding to the modified numerical light field image data.

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al (2016/0270656 A1) in view of Pamplona et al (2016/0066780 A1).
Regarding claim 1, Samec et al discloses (figure 5) a wearable ophthalmic device (paragraph 1419), comprising: a head-mounted light field display(62) (paragraph 1544) configured to generate a physical light field comprising a beam of light and to direct the beam of light into a user's eye, thereby producing a retinal reflex; receive the retinal reflex and to generate numerical image data; and a light field processor  (32)  (paragraph 1544) configured to control the light field display, to analyze the retinal reflex using the numerical image data, and to determine an optical prescription for the user's eye based on the analysis of the retinal reflex.
Samec et al discloses all of the claimed limitations except a head-mounted photodetector array.
 Pamplona et al discloses a head-mounted photodetector array (115 and 135) (figures 1a and 1b) (paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a head-mounted photodetector array in to the Samec et al a wearable ophthalmic device for the purpose of an measure the refractive condition of any eye as taught by Pamplona (paragraph 0003).


  
Regarding claim 2, Samec et al discloses wherein the light field processor (32) (paragraph 1544) is further configured to computationally introduce an amount of positive or negative optical power to the beam of light based on the analysis of the numerical image data.  
Regarding claim 3, Samec et al discloses wherein the photodetector array is part of a light field camera (16) (figure 5) and the numerical image data comprises numerical light field image data.  
Regarding claim 4, Samec et al discloses wherein the light field display (62)  (paragraph 1544) comprises an integral imaging display.  
Regarding claim 5, Samec et al discloses wherein the photodetector array is integrated with the light field display (62) (paragraph 1544).  
Regarding claim 6, Samec et al discloses further comprising a disc with at least two pinholes, the disc being positioned in front of the eye such that the beam of light passes through the pinholes (figures 4b and 4c).  
Regarding claim 7, Samec et al discloses wherein the light field processor (32) is configured to analyze the retinal reflex to determine the focus of the light on the retina.  
Regarding claim 9, Samec et al discloses (figure 5)  a method of using a wearable ophthalmic device (paragraph 1419), the method comprising: generating a physical light field comprising a beam of light and directing the beam of light into a user's eye using a head-mounted light field display, thereby producing a retinal reflex; receiving the retinal reflex and generating numerical image data and controlling the light field display, analyzing the retinal reflex using the numerical image data, and determining an optical prescription for the user's eye based on the analysis of the retinal reflex using a light field processor (32).  
Samec et al discloses all of the claimed limitations except a head-mounted photodetector array.
 Pamplona et al discloses a head-mounted photodetector array (115 and 135) (figures 1a and 1b) (paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a head-mounted photodetector array in to the Samec et al a wearable ophthalmic device for the purpose of an measure the refractive condition of any eye as taught by Pamplona (paragraph 0003).
Regarding claim 10, Samec et al discloses further comprising computationally introducing an amount of positive or negative optical power to the beam of light based on the analysis of the numerical image data using the light field processor (32).  
Regarding claim 11, Samec et al discloses wherein the photodetector array is part of a light field camera (16)( figure 5) and the numerical image data comprises numerical light field image data.  
Regarding claim 12, Samec et al discloses wherein the light field display (62) comprises an integral imaging display.  
Regarding claim 13, Samec et al discloses wherein the photodetector array is integrated with the light field display (62).  
Regarding claim 14, Samec et al discloses further comprising transmitting the beam of light through a disc with at least two pinholes, the disc being positioned in front of the eye.  
Regarding claim 15, Samec et al discloses further comprising analyzing the retinal reflex to determine the focus of the light on the retina using the light field processor (32) .   
Allowable Subject Matter
5.   Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  further comprising an outward facing head-mounted light field camera configured to receive light from a user's surroundings and to generate numerical light field image data, wherein the light field processor is configured to computationally modify the numerical light field image data based on the analysis of the retinal reflex.
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/31/2022